Case 1:18-cr-00375-VSB Document 168 Filed 06/11/21 Page 1 of 8




                                                                 6/11/2021
Case 1:18-cr-00375-VSB Document 168 Filed 06/11/21 Page 2 of 8
Case 1:18-cr-00375-VSB Document 168 Filed 06/11/21 Page 3 of 8
Case 1:18-cr-00375-VSB Document 168 Filed 06/11/21 Page 4 of 8
Case 1:18-cr-00375-VSB Document 168 Filed 06/11/21 Page 5 of 8
Case 1:18-cr-00375-VSB Document 168 Filed 06/11/21 Page 6 of 8
Case 1:18-cr-00375-VSB Document 168 Filed 06/11/21 Page 7 of 8
Case 1:18-cr-00375-VSB Document 168 Filed 06/11/21 Page 8 of 8
